                                                        1   RICHARD E. TANASI, ESQ.
                                                            Nevada Bar No. 9699
                                                        2   TANASI LAW OFFICES
                                                        3   601 S. Seventh Street, 2nd Floor
                                                            Las Vegas, NV 89101
                                                        4   Telephone: (702) 906-2411
                                                            Facsimile: (866) 299-5274
                                                        5   Email: rtanasi@tanasilaw.com
                                                            Attorney for Defendant
                                                        6
                                                        7
                                                                                       UNITED STATES DISTRICT COURT
                                                        8
                                                                                               DISTRICT OF NEVADA
                                                        9
                                                            UNITED STATES OF AMERICA, |                        2:15-cr-000018-APG-VCF
                                                       10                             |                        2:18-cr-00121-APG-VCF
                                                                                      |                        2:18-cr-00122-APG-VCF
                                                       11
TANASI LAW OFFICES




                                                                                      |                        2:18-cr-00123-APG-VCF
                     702-906-2411 • Fax 866-299-5274




                                                       12                             |
                       601 S. Seventh St., 2nd Floor




                                                            Plaintiff,                |                        STIPULATION AND ORDER
                         Las Vegas, Nevada 89101




                                                       13                             |                        TO CONTINUE SENTENCING
                                                                                                               HEARING (Third Request)
                                                       14   v.                                  |
                                                                                                |
                                                       15   LORRAINE RIDDIOUGH,                 |
                                                                                                |
                                                       16   Defendant.                          |

                                                       17
                                                                   IT IS HEREBY STIPULATED AND AGREED, by and between the United States of
                                                       18
                                                            America, by and through Dayle Elieson, United States Attorney, and Dan Cowhig, Assistant
                                                       19
                                                            United States Attorney, and LORRAINE RIDDIOUGH, by and through her attorney, Richard
                                                       20
                                                       21   E. Tanasi, Esq., that the Sentencing Hearing in the above-captioned matter, now scheduled for

                                                       22   December 13, 2018 at 2:30 p.m.., be vacated and continued 7 days to a date and time
                                                       23   convenient for the Court. Defense counsel will be out of the jurisdiction December 26, 2018
                                                       24
                                                            through January 1, 2019, and respectfully requests the hearing not be scheduled in that
                                                       25
                                                            timeframe.
                                                       26
                                                            ///
                                                       27
                                                       28   ///



                                                                                                        - 1-
                                                        1           This Stipulation is entered into for the following reasons:
                                                        2           1.     The Defendant reports that she was injured in a motor vehicle accident on
                                                        3   November 30, 2018, received care at UMC, and reports being ordered to bed rest since. Defense
                                                        4   counsel is gathering hospital, emergency medical services and law enforcement records.
                                                        5           2.     Ms. Riddiough is out of custody and does not object to this continuance.
                                                        6
                                                                    3.     This is the third stipulation to continue sentencing in this matter.
                                                        7
                                                                    4.     The additional time requested herein is not sought for purposes of delay.
                                                        8
                                                                    5.     Additionally, denial of this request for continuance could result in a miscarriage
                                                        9
                                                            of justice.
                                                       10
                                                                    WHEREFORE, the parties respectfully request that this Honorable Court accept the
                                                       11
TANASI LAW OFFICES
                     702-906-2411 • Fax 866-299-5274




                                                       12   Stipulation and enter an Order as set forth below, continuing the sentencing hearing to be
                       601 S. Seventh St., 2nd Floor
                         Las Vegas, Nevada 89101




                                                       13   vacated and continued 7 days to a date and time convenient for the Court.
                                                       14           DATED this 6th day of December, 2018.
                                                       15
                                                            DAYLE ELIESON
                                                       16   United States Attorney

                                                       17   /s/
                                                            DAN COWHIG
                                                       18   Assistant United States Attorney
                                                       19   501 Las Vegas Blvd., South
                                                            Suite 1100
                                                       20   Las Vegas, NV 89101
                                                            Attorney for the UNITED STATES
                                                       21
                                                       22   TANASI LAW OFFICES

                                                       23
                                                       24   /s/
                                                            RICHARD E. TANASI, ESQ.
                                                       25   601 S. Seventh Street, 2nd Floor
                                                            Las Vegas, NV 89101
                                                       26   Attorney for Defendant
                                                       27
                                                       28


                                                                                                            - 2-
                                                        1                             UNITED STATES DISTRICT COURT
                                                        2                                     DISTRICT OF NEVADA
                                                        3   UNITED STATES OF AMERICA, |                           2:15-cr-000018-APG-VCF
                                                                                      |                           2:18-cr-00121-APG-VCF
                                                        4                             |                           2:18-cr-00122-APG-VCF
                                                                                      |                           2:18-cr-00123-APG-VCF
                                                        5
                                                                                      |
                                                        6   Plaintiff,                |                           STIPULATION AND ORDER
                                                                                      |                           TO CONTINUE SENTENCING
                                                        7                                                         HEARING (Third Request)
                                                            v.                                   |
                                                        8                                        |
                                                            LORRAINE RIDDIOUGH,                  |
                                                        9                                        |
                                                            Defendant.                           |
                                                       10
                                                                                            ORDER ON STIPULATION
                                                       11
TANASI LAW OFFICES
                     702-906-2411 • Fax 866-299-5274




                                                       12          This matter coming before the Court on Stipulation to Continue Sentencing Hearing, the
                       601 S. Seventh St., 2nd Floor
                         Las Vegas, Nevada 89101




                                                       13   Court having considered the matter, and good cause showing, the Court accepts the Stipulation.

                                                       14          1.     The Defendant reports that she was injured in a motor vehicle accident on

                                                       15   November 30, 2018, received care at UMC, and reports being ordered to bed rest since. Defense

                                                       16   counsel is gathering hospital, emergency medical services and law enforcement records.

                                                       17          2.     Ms. Riddiough is out of custody and does not object to this continuance.

                                                       18          3.     This is the third stipulation to continue sentencing in this matter.

                                                       19          WHEREFORE, IT IS HEREBY ORDERED, that the Sentencing Hearing in the

                                                       20   above-captioned matter, now scheduled for December 13, 2018 at 2:30 p.m.., be vacated and
                                                                          January 10, 2019 at 2:00 p.m. in Courtroom 6C.
                                                            continued to __________________________________.
                                                       21
                                                       22
                                                       23                                                         __________________________________
                                                            DATED: December 7, 2018
                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28


                                                                                                           - 3-
                                                        1
                                                                                            CERTIFICATE OF SERVICE
                                                        2
                                                                   I HEREBY CERTIFY that on the 6th day of December, 2018, the undersigned served the
                                                        3
                                                            foregoing STIPULATION AND ORDER on all counsel of record herein by causing a true
                                                        4
                                                            copy thereof to be filed with the Clerk of Court using the CM/ECF system, which was served
                                                        5
                                                            via electronic transmission by the Clerk of Court pursuant to local order.
                                                        6
                                                        7
                                                        8                                         /s/
                                                        9                                         An employee of TANASI LAW OFFICES

                                                       10
                                                       11
TANASI LAW OFFICES
                     702-906-2411 • Fax 866-299-5274




                                                       12
                       601 S. Seventh St., 2nd Floor
                         Las Vegas, Nevada 89101




                                                       13
                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28


                                                                                                           - 4-
